NextGen | Northern District of Iowa                    https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1


                                                                                   CLOSED,REASSIGNED

                                           U.S. District Court
                                 Northern District of Iowa (Cedar Rapids)
                         CRIMINAL DOCKET FOR CASE #: 1:14-cr-00119-CJW-MAR-3
                                           Internal Use Only


         Case title: USA v. Waddell et al                     Date Filed: 10/30/2014
                                                              Date Terminated: 04/29/2015



         Interested Party
         US Probation                           represented by USPO-IANP uspNotify
                                                               Email: poecm@ianp.uscourts.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Retained



         Interested Party
         USPO Jill Bushaw


         Assigned to: Judge CJ Williams
         Referred to: Magistrate Judge Mark A
         Roberts
         Appeals court case number: 15-2012
         Eighth Circuit Court of Appeals

         Defendant (3)
         Snofawn Torres-Webber                  represented by John Dennis Jacobsen
         4001 Oxford St                                        Jacobsen Johnson & Wiezorek PLC
         Des Moines, IA 50313                                  425 2nd Street SE
         TERMINATED: 04/29/2015                                Suite 803
                                                               ECF
                                                               Cedar Rapids, IA 52401
                                                               319 286 1767
                                                               Email: jjacobsen@jjwlegal.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: CJA Appointment

                                                               Max Samuel Wolson
                                                               3495 South Wakefield Street
                                                               ***ECF
                                                               Arlington, VA 22206


1 of 9                                                                                                3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                   https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



                                                              202 730 5188
                                                              Email: max.wolson@gmail.com
                                                              TERMINATED: 12/08/2014
                                                              Designation: Public Defender or
                                                              Community Defender Appointment

         Pending Counts                                       Disposition
         18:1951 INTERFERENCE WITH
         COMMERCE BY THREAT OR                                44 months imprisonment. 3 years
         VIOLENCE                                             supervised release. 100.00 assessment.
         (1)

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                    Disposition
         18:2 and 1951 PRINCIPALS
                                                              Dismissed
         (2)

         Highest Offense Level (Terminated)
         Felony

         Complaints                                           Disposition
         None



         Plaintiff
         USA                                  represented by Lisa C Williams
                                                             US Attorney's Office
                                                             111 7th Avenue SE
                                                             Box 1
                                                             ***ECF
                                                             Cedar Rapids, IA 52401
                                                             319 363 6333
                                                             Email: lisa.williams@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED
                                                             Designation: Retained

                                                              Patrick J Reinert
                                                              US Attorney's Office
                                                              Northern District of Iowa
                                                              111 7th Avenue SE
                                                              Box 1
                                                              ***ECF
                                                              Cedar Rapids, IA 52401


2 of 9                                                                                               3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                        https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



                                                                                   319 363 6333
                                                                                   Email: pat.reinert@usdoj.gov
                                                                                   TERMINATED: 07/02/2015
                                                                                   Designation: Retained


          Date Filed                  #       Docket Text
          10/30/2014                          Judge update in case as to Bart Kevin Waddell, Leonard Craig Landt, Jr,
                                              Snofawn Torres. Chief Judge Linda R Reade and Magistrate Judge Jon S
                                              Scoles added. (Conflicts reviewed as to parties and AUSA, none found) (ksy)
                                              (Entered: 10/31/2014)
          10/30/2014                       4 SEALED Indictment as to Bart Kevin Waddell (1) Counts 1, 2; Leonard Craig
                                             Landt, Jr (2) Counts 1, 2; and Snofawn Torres (3) Counts 1, 2. (Attachments:
                                             # 1 Unredacted Indictment) (ksy)(eUSA, eUSM, eUSP) (Entered: 10/31/2014)
          10/30/2014                       7 *SEALED* Arrest Warrant Issued in case as to Defendant Snofawn Torres.
                                             (ksy)(eUSA, eUSM, eUSP) (Entered: 10/31/2014)
          10/30/2014                       8 ORDER to Seal Case as to Defendant Bart Kevin Waddell, Leonard Craig
                                             Landt, Jr, Snofawn Torres until the arrest of the first defendant. Signed by
                                             Magistrate Judge Jon S Scoles on 10/30/14. (ksy)(eUSA, eUSM, eUSP)
                                             (Entered: 10/31/2014)
          11/10/2014                          Case and Indictment unsealed as to Defendants Bart Kevin Waddell, Leonard
                                              Craig Landt, Jr, Snofawn Torres, pursuant to JSS Chambers e-mail. (JK)
                                              (Entered: 11/10/2014)
          11/10/2014                       9 TEXT ONLY ORDER SETTING HEARINGS as to Defendant Snofawn
                                             Torres. Initial Appearance and Arraignment set for 11/10/2014 03:30 PM in
                                             111 7th Avenue SE, Courtroom 3, 4th Floor before Chief Magistrate Judge
                                             Jon S Scoles. FPD USA USM USP notified via email. Signed by Chief
                                             Magistrate Judge Jon S Scoles on 11/10/2014. (Stigler, Karo) (Entered:
                                             11/10/2014)
          11/10/2014                      10 Arrest Warrant Returned Executed on 11/8/2014 in case as to Defendant
                                             Snofawn Torres. (skm) (Entered: 11/10/2014)
          11/10/2014                      11 ORDER Appointing Federal Public Defender as to Defendant Snofawn
                                             Torres. Max Samuel Wolson for Snofawn Torres appointed. Signed by Chief
                                             Magistrate Judge Jon S Scoles on 11/10/2014. (Conflicts list reviewed; none
                                             found) (pac) (Entered: 11/10/2014)
          11/10/2014                      12 SEALED CJA 23 Financial Affidavit by Defendant Snofawn Torres. (pac)
                                             (Entered: 11/10/2014)
          11/10/2014                      13 MINUTE Entry for proceedings held before Chief Magistrate Judge Jon S
                                             Scoles: Initial Appearance and Arraignment as to Defendant Snofawn Torres
                                             (3) Count 1, 2 held on 11/10/2014. Attorney Max S Wolson for defendant, and
                                             defendant pled not guilty to Counts 1 and 2 of the Indictment. Defendant
                                             detained. (Court Reporter: FTR Gold) (pac) (Entered: 11/10/2014)




3 of 9                                                                                                                    3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                    https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



          11/10/2014                  14 STIPULATED DISCOVERY ORDER as to Defendant Snofawn Torres.
                                         Signed by Chief Magistrate Judge Jon S Scoles on 11/10/2014. (pac)
                                         (Entered: 11/10/2014)
          11/10/2014                  15 TRIAL MANAGEMENT ORDER as to Defendant Snofawn Torres. Jury
                                         Trial set for 1/12/2015 at 9:00 AM in 111 7th Avenue SE Courtroom 1, 2nd
                                         Floor before Chief Judge Linda R Reade. Final Pretrial Conference set for
                                         1/12/2015 at 8:30 AM in 111 7th Avenue SE Courtroom 1, 2nd Floor before
                                         Chief Judge Linda R Reade. Jury Instructions due by 1/2/2015. Motions due
                                         by 12/8/2014. Status Conference set for 12/17/2014 at 12:00 PM in 111 7th
                                         Avenue SE, Courtroom 3, 4th Floor before Chief Magistrate Judge Jon S
                                         Scoles. Trial Related Motions due by 12/29/2014. Signed by Chief Magistrate
                                         Judge Jon S Scoles on 11/10/2014. (pac) (Entered: 11/10/2014)
          11/10/2014                  16 ORDER of Temporary Detention as to Defendant Snofawn Torres. Detention
                                         Hearing set for 11/13/2014 at 12:00 PM in 111 7th Avenue SE, Courtroom 3,
                                         4th Floor before Chief Magistrate Judge Jon S Scoles. Signed by Chief
                                         Magistrate Judge Jon S Scoles on 11/10/2014. (pac) (Entered: 11/10/2014)
          11/12/2014                  17 ORDER Cancelling Detention Hearing and Ordering Defendant Detained as
                                         to Defendant Snofawn Torres-Webber: The Detention Hearing currently
                                         scheduled for 11/13/2014 at 12:00pm is hereby cancelled. Signed by Chief
                                         Magistrate Judge Jon S Scoles on 11/12/2014. (skm) (Entered: 11/12/2014)
          11/13/2014                  18 ORDER Scheduling Detention Hearing as to Defendant Snofawn Torres-
                                         Webber: Detention Hearing set for 11/14/2014 12:00 PM in 111 7th Avenue
                                         SE, Courtroom 3, 4th Floor before Chief Magistrate Judge Jon S Scoles.
                                         Signed by Chief Magistrate Judge Jon S Scoles on 11/13/2014. (skm)
                                         (Entered: 11/13/2014)
          11/13/2014                  19 SEALED Pretrial Services Report by USA, US Probation, Snofawn Torres-
                                         Webber as to Defendant Snofawn Torres-Webber PLEASE NOTE: The
                                         Pretrial Services Report shall be used for the purposes of bail determination
                                         only and shall remain confidential as provided in Title 18 U.S.C. Section
                                         3153(c)(1). The Pretrial Services Report is not public record and shall not be
                                         reproduced or disclosed to any other party (Cannon, Mary) (Entered:
                                         11/13/2014)
          11/14/2014                  20 MINUTE Entry for proceedings held before Chief Magistrate Judge Jon S
                                         Scoles: Detention Hearing as to Defendant Snofawn Torres-Webber held on
                                         11/14/2014. Defendant released. (Government Exhibit 1 on MSD;
                                         Government Exhibits 2 and 3 due by 11/17/2014) (Court Reporter: Kay Carr)
                                         (pac) (Entered: 11/14/2014)
          11/14/2014                  21 ORDER Setting Conditions of Release as to Defendant Snofawn Torres-
                                         Webber. Signed by Chief Magistrate Judge Jon S Scoles on 11/14/2014. (pac)
                                         (Entered: 11/14/2014)
          11/14/2014                  22 NOTICE of Filing of Exhibits from Hearing by USA as to Defendant
                                         Snofawn Torres-Webber re 20 Detention Hearing. (Attachments: # 1 Exhibit
                                         3) (Williams, Lisa) Modified text on 11/17/2014 (pac). (Entered: 11/14/2014)
          11/17/2014                  23 NOTICE Regarding United States Passport for Criminal Defendant as to
                                         Defendant Snofawn Torres-Webber. (pac) (Additional attachment(s) added on



4 of 9                                                                                                                3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                   https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1


                                          11/17/2014: # 1 Unredacted Notice) (pac). (Entered: 11/17/2014)
          12/04/2014                  32 MOTION to Consolidate Cases for Trial Unresisted by USA as to Snofawn
                                         Torres-Webber. (Williams, Lisa) (Entered: 12/04/2014)
          12/04/2014                  35 ORDER granting 32 MOTION to Consolidate Cases for Trial Unresisted as to
                                         Defendant Snofawn Torres-Webber - Ends of Justice Time excluded from
                                         12/4/2014 until 2/2/2015. Jury Trial reset for 2/2/2015 at 9:00 AM in 111 7th
                                         Avenue SE Courtroom 1, 2nd Floor before Chief Judge Linda R Reade. Final
                                         Pretrial Conference set for 2/2/2015 at 8:30 AM in 111 7th Avenue SE
                                         Courtroom 1, 2nd Floor before Chief Judge Linda R Reade. Jury Instructions
                                         due by 1/23/2015. Trial Related Motions due by 1/19/2015. Status Conference
                                         reset for 1/7/2015 at 12:00 PM in 111 7th Avenue SE, Courtroom 3, 4th Floor
                                         before Chief Magistrate Judge Jon S Scoles. Signed by Chief Magistrate
                                         Judge Jon S Scoles on 12/4/2014. (pac) (Entered: 12/04/2014)
          12/08/2014                  47 MOTION to Withdraw as Attorney by Max S. Wolson by Snofawn Torres-
                                         Webber. (Wolson, Max) (Entered: 12/08/2014)
          12/08/2014                      Attorney update in case as to Defendant Snofawn Torres-Webber. Attorney
                                          John Dennis Jacobsen for Snofawn Torres-Webber added. Attorney Max
                                          Samuel Wolson terminated. (ksy) (Entered: 12/08/2014)
          12/08/2014                  48 ORDER granting 47 Motion to Withdraw as Attorney. Max Samuel Wolson
                                         withdrawn from case as to Snofawn Torres-Webber (3). Attorney John D.
                                         Jacobsen is appointed to represent Defendant. Signed by Magistrate Judge Jon
                                         S Scoles on 12/8/14. (ksy) (Entered: 12/08/2014)
          12/09/2014                  52 NOTICE of Attorney Appearance: John Dennis Jacobsen appearing for
                                         Defendant Snofawn Torres-Webber. (Jacobsen, John) (Entered: 12/09/2014)
          01/07/2015                  59 MINUTE Entry for proceedings held before Chief Magistrate Judge Jon S
                                         Scoles: Status Conference as to Defendant Snofawn Torres-Webber held on
                                         1/7/2015. Status Conference reset for 1/14/2015 12:00 PM in 111 7th Avenue
                                         SE, Courtroom 3, 4th Floor before Chief Magistrate Judge Jon S Scoles
                                         (Court Reporter FTR Gold). (skm) (Entered: 01/07/2015)
          01/12/2015                  67 TEXT ONLY ORDER to Continue - Ends of Justice as to Defendant Snofawn
                                         Torres-Webber. Time excluded from 1/12/2015 until 1/15/2015. Change of
                                         Plea Hearing set for 1/15/2015 01:00 PM in 111 7th Avenue SE, Courtroom 4,
                                         4th Floor before Chief Magistrate Judge Jon S Scoles. The Status Hearing
                                         currently scheduled for 1/14/2015 is CANCELLED. Signed by Chief
                                         Magistrate Judge Jon S Scoles on 1/12/2015. (Stigler, Karo) (Entered:
                                         01/12/2015)
          01/12/2015                  68 NOTICE of Intent to Plead Guilty by Defendant Snofawn Torres-Webber
                                         (Jacobsen, John) (Main Document 68 replaced on 1/13/2015 to correct
                                         typographical error) (pac). (Entered: 01/12/2015)
          01/13/2015                  72 SEALED Rule 11 Letter By Plaintiff as to Snofawn Torres-Webber (Williams,
                                         Lisa) (Entered: 01/13/2015)
          01/15/2015                  77 NOTICE of Consent to Entry of a Plea of Guilty by Defendant Snofawn
                                         Torres-Webber. (pac) (Entered: 01/15/2015)




5 of 9                                                                                                               3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                    https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



          01/15/2015                   78 MINUTE Entry for proceedings held before Chief Magistrate Judge Jon S
                                          Scoles: Change of Plea Hearing as to Defendant Snofawn Torres-Webber held
                                          on 1/15/2015. Defendant entered a plea of guilty to count 1 of the indictment.
                                          Defendant detained. (Sealed Government Exhibit 1 due by 1/18/2015) (Court
                                          Reporter: Kay Carr) (pac) (Entered: 01/15/2015)
          01/15/2015                   79 REPORT AND RECOMMENDATION to Accept Guilty Plea to Count 1 of
                                          the indictment as to Snofawn Torres-Webber. Objections to R&R due by
                                          1/29/2015. Signed by Chief Magistrate Judge Jon S Scoles on 1/15/2015.
                                          (pac) (Entered: 01/15/2015)
          01/15/2015                   80 NOTICE of Filing of Sealed Exhibits from Hearing By Plaintiff as to
                                          Snofawn Torres-Webber re 78 Change of Plea Hearing. (Williams, Lisa)
                                          Modified text on 1/16/2015 (pac). (Entered: 01/15/2015)
          01/15/2015                   82 SEALED Offense Conduct Statement as to Defendant Snofawn Torres-
                                          Webber (Williams, Lisa) (Entered: 01/15/2015)
          01/30/2015                   84 ORDER Accepting Report and Recommendation re Plea as to the Indictment
                                          regarding Defendant Snofawn Torres-Webber for 79 Report and
                                          Recommendation to Accept Guilty Plea to Count 1. Signed by Chief Judge
                                          Linda R Reade on 1/30/15. (ksy) (Entered: 01/30/2015)
          03/05/2015                   91 SEALED Draft Presentence Investigation Report by USA, Jill Bushaw, US
                                          Probation, Snofawn Torres-Webber as to Defendant Snofawn Torres-Webber
                                          (Attachments: # 1 Instructions for Objecting) (Cannon, Mary) (Entered:
                                          03/05/2015)
          03/05/2015                   92 SEALED NOTICE of No Objection to Presentence Investigation Report By
                                          Plaintiff as to Snofawn Torres-Webber 91 (Williams, Lisa) (Entered:
                                          03/05/2015)
          03/19/2015                   94 SEALED Objection to Presentence Investigation Report By Defendant as to
                                          Snofawn Torres-Webber 91 (Jacobsen, John) (Entered: 03/19/2015)
          03/27/2015                   97 SEALED Presentence Investigation Report Final by USA, Jill Bushaw, US
                                          Probation, Snofawn Torres-Webber as to Defendant Snofawn Torres-Webber
                                          (Attachments: # 1 Sentencing Worksheet) (Cannon, Mary) (Entered:
                                          03/27/2015)
          04/16/2015                  105 ORDER SETTING HEARING as to Defendant Snofawn Torres-Webber:
                                          Sentencing set for 4/28/2015 02:00 PM in 111 7th Avenue SE Courtroom 1,
                                          2nd Floor before Chief Judge Linda R Reade. Signed by Chief Judge Linda R
                                          Reade on 4/15/2015. (skm) (Entered: 04/16/2015)
          04/22/2015                  106 SENTENCING Memorandum by Defendant Snofawn Torres-Webber
                                          (Jacobsen, John) (Entered: 04/22/2015)
          04/23/2015                  107 MOTION for Variance-- Downward by Snofawn Torres-Webber. (Jacobsen,
                                          John) (Entered: 04/23/2015)
          04/23/2015                  108 SEALED Brief In Support of 107 Motion for Downward Variance as to
                                          Defendant Snofawn Torres-Webber. (Jacobsen, John) Modified on 4/24/2015
                                          to update text. (src) (Entered: 04/23/2015)




6 of 9                                                                                                                3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                     https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



          04/28/2015                  110 NOTICE of Filing of Sealed Exhibits for Sentencing Hearing By Defendant
                                          as to Snofawn Torres-Webber. (Attachments: # 1 Exhibit Letter of Support, #
                                          2 Exhibit Letter of Support, # 3 Exhibit Letter of Support, # 4 Exhibit Letter
                                          of Support) (Jacobsen, John) Modified text on 4/29/2015 (pac). (Entered:
                                          04/28/2015)
          04/28/2015                  111 MINUTE Entry for proceedings held before Chief Judge Linda R
                                          Reade:Sentencing held on 4/28/2015 as to defendant Snofawn Torres-Webber.
                                          Hearing concluded. Defendant detained. (Court Reporter Patrice Murray.)
                                          (Fairlie, Zachary) (Entered: 04/28/2015)
          04/29/2015                  118 JUDGMENT as to Defendant Snofawn Torres-Webber (3), Count 1: 44
                                          months imprisonment. 3 years supervised release. $100.00 assessment. Count
                                          2: Dismissed. Signed by Chief Judge Linda R Reade on 4/28/2015. (skm)
                                          (Entered: 04/29/2015)
          04/29/2015                  119 SEALED Statement of Reasons by USA, Jill Bushaw, US Probation, Snofawn
                                          Torres-Webber as to Defendant Snofawn Torres-Webber. (skm) (Entered:
                                          04/29/2015)
          05/11/2015                  122 NOTICE of Appeal by Defendant Snofawn Torres-Webber re 118 Judgment
                                          (Jacobsen, John) (Entered: 05/11/2015)
          05/11/2015                  123 NOA Supplement and Transmission of Notice of Appeal as to Defendant
                                          Snofawn Torres-Webber to US Court of Appeals re 122 Notice of Appeal -
                                          Final Judgment. Case Number due by 5/14/2015. (skm) (Entered: 05/11/2015)
          05/15/2015                  125 USCA Case Number as to Defendant Snofawn Torres-Webber 15-2012 for
                                          122 Notice of Appeal - Final Judgment filed by Snofawn Torres-Webber.
                                          Appeal Record due by 6/1/2015. Transcript due by 5/26/2015. (Attachments:
                                          # 1 USCA Letter) (jjb) (Entered: 05/15/2015)
          05/15/2015                  127 ORDER of USCA as to Defendant Snofawn Torres-Webber as to 122 Notice
                                          of Appeal - Final Judgment filed by Snofawn Torres-Webber: Attorney John
                                          D. Jacobsen is hereby appointed to represent appellant in this appeal under the
                                          Criminal Justice Act. A CJA voucher will be mailed to counsel shortly. (jjb)
                                          (Entered: 05/15/2015)
          05/27/2015                  128 NOTICE of Filing of Official Transcript of Sentencing Proceedings as to
                                          Defendant Snofawn Torres-Webber held on 4/28/15, before Chief Judge Linda
                                          Reade. Court Reporter Patrice Murray, Telephone number (319) 286-2338.
                                          Transcript may be viewed at the court public terminal or purchased through
                                          the Court Reporter before the deadline for Release of Transcript Restriction.
                                          After that date it may be obtained through PACER. Redaction Request due
                                          6/17/2015. Redacted Transcript Deadline set for 6/29/2015. Release of
                                          Transcript Restriction set for 8/25/2015. (jjb) (Entered: 05/27/2015)
          05/27/2015                  129 NOTICE of Filing of Official Transcript of Excerpt of Sentencing
                                          Proceedings (Sealed Record) as to Defendant Snofawn Torres-Webber held on
                                          4/28/15, before Chief Judge Linda R Reade. Court Reporter Patrice Murray,
                                          Telephone number (319) 286-2338. (jjb) (Entered: 05/27/2015)
          05/27/2015                  130 NOTICE of Filing of Electronic Transcript: Administrative Order attached:
                                          Please read for instructions for actions parties/counsel may be required to take
                                          re 128 and 129 Sentencing Transcripts. (jjb) (Entered: 05/27/2015)


7 of 9                                                                                                                 3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                      https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



          05/28/2015                  131 CERTIFIED and Transmitted Record on Appeal as to Defendant Snofawn
                                          Torres-Webber to US Court of Appeals re 122 Notice of Appeal - Final
                                          Judgment (ksy) (Entered: 05/28/2015)
          06/17/2015                  136 NOTICE of Disposition Regarding United States Passport for Criminal
                                          Defendant by US Probation as to Defendant Snofawn Torres-Webber.
                                          (Attachments: # 1 Unredacted Notice) (skm) (Entered: 06/17/2015)
          07/02/2015                  138 NOTICE of Attorney Withdrawal by USA as to Defendant Bart Kevin
                                          Waddell, Jr, Leonard Craig Landt, Jr, Snofawn Torres-Webber (Reinert,
                                          Patrick) (Entered: 07/02/2015)
          07/02/2015                  139 ORDER of USCA as to Defendant Snofawn Torres-Webber as to 122 Notice
                                          of Appeal - Final Judgment: The court reporter is ordered to prepare the
                                          transcript of the plea hearing in district court. The clerk of the United States
                                          District Court is requested to process the appropriate CJA voucher for
                                          payment of the court reporter's expense. (skm) (Entered: 07/02/2015)
          07/15/2015                  140 NOTICE of Filing of Official Transcript of Change of Plea Hearing
                                          Proceedings as to Defendant Snofawn Torres-Webber held on 1/15/15, before
                                          Judge Scoles. Court Reporter Kay Carr, Telephone number 319-362-1543.
                                          Transcript may be viewed at the court public terminal or purchased through
                                          the Court Reporter before the deadline for Release of Transcript Restriction.
                                          After that date it may be obtained through PACER. Redaction Request due
                                          8/5/2015. Redacted Transcript Deadline set for 8/17/2015. Release of
                                          Transcript Restriction set for 10/13/2015. (ksy) (Entered: 07/15/2015)
          07/15/2015                  141 NOTICE of Filing of Electronic Transcript: Administrative Order attached:
                                          Please read for instructions for actions parties/counsel may be required to take
                                          re 140 Change of Plea Hearing Transcript. (ksy) (Entered: 07/15/2015)
          07/16/2015                  142 TRANSMITTED Supplemental Record on Appeal as to Defendant Snofawn
                                          Torres-Webber: 140 Change of Plea Hearing Transcript sent to 8th Circuit
                                          Court of Appeals. Appeals court case number: 15-2012. (ksy) . (Main
                                          Document 142 replaced on 7/17/2015) (ksy). (Entered: 07/16/2015)
          08/28/2015                  144 NOTICE of Receipt for Exhibit as to Defendant Snofawn Torres-Webber:
                                          Exhibit marked 1 was released to AUSA. Exhibits must be kept in their
                                          original form until termination of any appeal in this matter as stated in LR
                                          57.3(c). (jjb) (Entered: 08/28/2015)
          09/18/2015                  145 Judgment Returned Executed as to Defendant Snofawn Torres-Webber.
                                          Defendant delivered on 08/03/15 to FCI Waseca. (jjh) (Main Document 145
                                          replaced on 9/18/2015) (jjh). (Entered: 09/18/2015)
          01/12/2016                  148 OPINION of USCA as to Defendant Snofawn Torres-Webber as to 118
                                          Judgment: We affirm the sentence, and we grant counsels motion to withdraw.
                                          (Attachments: # 1 8th Circuit Correspondence) (ksy) (Entered: 01/12/2016)
          01/12/2016                  149 JUDGMENT of USCA as to Snofawn Torres-Webber re 122 Notice of Appeal
                                          - Final Judgment: It is hereby ordered and adjudged that the judgment of the
                                          district court in this cause is affirmed in accordance with the opinion of this
                                          Court. (ksy) (Entered: 01/12/2016)




8 of 9                                                                                                                  3/26/2021, 1:16 PM
NextGen | Northern District of Iowa                                    https://iand-ecf.sso.dcn/cgi-bin/DktRpt.pl?577886958650065-L_1_0-1



          01/12/2016                       Attorney update in case as to Defendant Snofawn Torres-Webber. Attorney
                                           John Dennis Jacobsen terminated pursuant to 149 (ksy) (Entered: 01/12/2016)
          05/18/2016                       DOCKET Annotation as to Defendant Snofawn Torres-Webber: A 2255
                                           Motion has been filed in 16-CV-92-LRR. All related filings should be made in
                                           that civil case. (skm) (Entered: 05/18/2016)
          01/03/2017                       Case as to Defendant Snofawn Torres-Webber Reassigned to Magistrate Judge
                                           CJ Williams. Magistrate Judge Jon S Scoles no longer assigned to the case.
                                           Clerk checked for conflicts - none found. (djs) (Entered: 01/03/2017)
          03/08/2017                       DOCKET Annotation as to Defendant Snofawn Torres-Webber: 2255
                                           Decision filed in 16-CV-92-LRR. (jjh) (Entered: 03/08/2017)
          09/21/2020                  169 PRO SE MOTION for Release from Supervision as to Snofawn Torres-
                                          Webber. (Filed pursuant to LRR; NEF mailed to defendant) (pac) (Entered:
                                          09/21/2020)
          09/21/2020                       Judge update in case as to Snofawn Torres-Webber: Magistrate Judge Mark A
                                           Roberts added. Magistrate Judge CJ Williams-M no longer assigned to case.
                                           (pac) (Entered: 09/21/2020)
          09/23/2020                  170 ORDER denying 169 Pro Se Motion for Early Termination of Supervised
                                          Release as to Snofawn Torres-Webber (3). Signed by Judge Linda R Reade on
                                          09/23/2020. (Nef and Order mailed to defendant)(Order eUSP) (kms)
                                          (Entered: 09/23/2020)
          03/04/2021                       Case Reassigned as to Defendant Snofawn Torres-Webber to Judge CJ
                                           Williams. Chief Judge Linda R Reade no longer assigned to the case. (no
                                           conflicts identified - reassigned per chambers) (ksy) (Entered: 03/04/2021)




9 of 9                                                                                                                3/26/2021, 1:16 PM
